Name: Commission Regulation (EEC) No 3543/83 of 12 December 1983 amending quantitative limits fixed for imports of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/22 Official Journal of the European Communities 16 . 12 . 83 COMMISSION REGULATION (EEC) No 3543/83 of 12 December 1983 amending quantitative limits fixed for imports of certain textile products originating in South Korea Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 7 and 9 (2) thereof, Whereas , by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1983 ; Whereas , in the bilateral agreements , the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas South Korea has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Article 1 The quantitative limits for textile products originating in South Korea as fixed in Annex IV to Regulation (EEC) No 3589/82 are hereby amended for 1983 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982 , p . 106 . 16 . 12 . 83 Official Journal of the European Communities No L 354/23 ANNEX GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1983 9 55.08 Terry towelling and similar terry South Korea D Tonnes 330 l fabrics of cotton : F \ 157 62.02 B III a) 1 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : I BNL UK IRL 74 82 181 2 B. Other : DKl 31 55.08-10, 30 , 50 , Woven cotton terry fabrics ; toilet GR\ 10 80 and kitchen linen of woven \ 62.02-71 cotton terry fabrics EEC 867 No L 354/24 Official Journal of the European Communities 16 . 12. 83 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 31 61.09 Corsets , corset-belts, suspender-belts , South D 1 000 2 062 D 61.09-50 brassieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Brassieres, woven , knitted or crocheted Korea F I BNL UK IRL DK GR EEC pieces 943 170 523 447 13 58 15 4 231 78 61.01 All B III 61.01-09, 24, 25 , Men's and boys ' outer garments : Men's and boys' woven bath robes, South Korea D F I Tonnes 290 306 91 Vf) 1 26, 81 , 92, 95 , 96 dressing gowns, smoking jackets\ BNL Il 585 g) 1 and similar indoor wear and other\ UK II 322 2 outer garments , except garments of IRL Il 6 3 categories 6 , 14 A, 14 B, 16 , 17, 21 , 76 and 79, of wool , of cotton or of man-made textile fibres DK GR EEC 18 10 1 628 81 61.02 Women's , girls ' and outer garments : South D Tonnes 1 523 B I b) II c ) B Other : Korea (') F I 572 140 e) 8 aa ) 61.02-07, 22, 23 , Women's, girls ' and infants ' BNL\ 780 9 aa) 24 , 85, 90 , 91 , 92 woven bath robes , dressing UKI 706 bb) gowns , bed jackets and similar IRL\ 12 cc) indoor wear and outer garments , except garments of categories 6 , 7 , 15 A, 15 B, 21 , 26 , 27 , 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres DK GR EEC 263 20 4016 (') See appendix, Annex IV of Regulation (EEC) No 3589/82 . 16 . 12. 83 Official Journal of the European Communities No L 354/25 GROUP 111 A Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 35 51.04 A IV 51.04-10 , 11 , 13 , 15, 17, 18 , 21 , 23 , 25, 27, 28 , 32 , 34, 36 , 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those contain ­ ing elastomeric yarn : South Korea F I UK Tonnes 211 172 1 410 35 a) 51.04-10, 15 , 17 , 18 , 23 , 25 , 27, 28 , 32, 34 , 48 a) Of which other than un ­ bleached or bleached 37 56.07 B 56.07-50 , 51 , 55, 56 , 59 , 60 , 61 , 65 , 67, 68 , 69 , 70 , 71 , 72 , 73 , 74, 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : South Korea F 1 Tonnes 348 1 935 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52, 54, 58 , 72, 74 , 75 , 82, 84, 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair South Korea D F 1 BNL UK IRL DK GR EEC Tonnes 100 66 57 11 146 3 5 1 1 399 No L 354/26 Official Journal of the European Communities 16 . 12 . 83 GROUP III B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from I January to 31 December 1983 67 60.05 Outer garments and other articles , South BNL Tonnes 79 (') A II b) 5 knitted or crocheted, not elastic or Korea UK II 545 B rubberized : || li 60.06 Knitted or crocheted fabric and\ B II li articles thereof, elastic or rubberizedli li III li ( including elastic knee-caps and\\ \\ lili elastic stockings) : \\ II B. Other : 60.05-93 , 94 , 95 , Clothing accessories and other || II 96, 97 , 98 , 99 articles (except garments), knitted \\!! l or crocheted , not elastic or rub li 60.06-92, 96 , 98 berized ; articles (other thanIlli|| \ bathing costumes) of knitted or || \\ crocheted fabric , elastic or rubbe || rized , of wool , of cotton , or of Il\ \ man-made textile fibres 67 a) 60.05-97 a) Of which sacks and bags of a kind used for the packing ofl goods, made from polyethy ­ lene or polypropylene strip 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts, suspender-belts , brassieres, braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), whether or not elastic : Corsets , corset-belts , suspender ­ belts , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic South Korea D F 1 BNL UK IRL DK GR EEC 1 000 pieces 1 559 609 110 552 385 7 50 14 3 286 (') Inside this limit 50 tonnes are for products falling within N1MEXE code 60.05-97 only . 16 . 12 . 83 Official Journal of the European Communities No L 354/27 GROUP III C Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1983 91 62.04 I Tarpaulins , sails , awnings, sunblinds , South Korea D Tonnes 1 123 A II I tents and camping goods : \ F Il 95 B II 62.04-23 , 73 Tents I 67 l \ BNL Il 65 llI UK Il 50 III \ IRL\ 2 l I DK\ 14 I I GR 18 \I EEC 1 434